Citation Nr: 1313611	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  10-05 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for a right biceps injury.


REPRESENTATION

Appellant represented by:	Vermont Office of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, and Daughter


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to August 1954, with additional service in the Vermont Army National Guard from February 1957 to June 1986.

The Veteran meets the requirements to be advanced on the docket due to the Veteran's advanced age as he is age 75 or older.  38 C.F.R. § 20.900(c) (2012); 38 U.S.C.A. § 7107(a)(2) (West 2002).  Accordingly the Board advances the appeal on the docket on its own motion.

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


REMAND

The Veteran seeks service connection for a right biceps injury.  He specifically claims that the injury occurred during a period of active duty for training (ACDUTRA) in Germany with the Vermont Army National Guard from November 3, 1979, to November 17, 1979.  The evidence of record includes a personnel record from the Vermont Army National Guard which confirms the dates and location of that training.  VA has previously concluded that records are not available from the German medical facility where the Veteran claims he was treated for the injury.  However, the evidence of record does not indicate that VA has made any attempts to locate the Veteran's service personnel records, nor has it made any attempts to locate any medical records from the Veteran's period of service with the Vermont Army National Guard.  Accordingly, a remand is required so that an attempt can be made to obtain any National Guard personnel and medical records that exist.  38 C.F.R. § 3.159(c)(2) (2012).

Accordingly, the case is REMANDED for the following actions:

1. Contact the National Personnel Records Center or any other appropriate source, to obtain the Veteran's complete service medical and personnel records for all periods of active, Reserve, and National Guard service, to specifically include all Vermont Army National Guard personnel and medical records for the Veteran's entire period of service.  All attempts to secure that evidence must be documented in the claims file.  If, after making reasonable efforts to obtain the records, they are not secured, notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain the records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran must be given an opportunity to respond.

2. Then, schedule the Veteran for a VA examination to ascertain the existence and etiology of any right arm disability found.  The examiner must review the claim file and should note that review in the report.  Based upon review of the service and post-service medical records, and the Veteran's reported history, the examiner must provide an opinion as to whether any right arm disability found is at least as likely as not (50 percent or greater probability) related to the Veteran's period of service.  If any right arm disability found is attributable to factors unrelated to the Veteran's service, the examiner should specifically so state.  A complete rationale for all opinions must be provided.  The examiner must discuss the lay statements made by the Veteran regarding the incurrence of the injury during service.

3. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



